UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-6677


RICHARD E. BLACKBURN,

                Plaintiff – Appellant,

          v.

STATE OF SOUTH CAROLINA;      SOUTH CAROLINA DEPARTMENT OF
CORRECTIONS:   JON  OZMINT,   Director  of   South  Carolina
Department of Corrections; ROBERT WARD, Regional Director of
South Carolina Deparment of Corrections; ROBIN CHAVIS, ECI
Associate Warden; MS. SPRATTLING, ECI Grievance Clerk;
SANDRA BOWIE, Chief, Branch Grievance; J. GLENN ALEWINE;
PRAVIN R. PATEL,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.     Patrick Michael Duffy, Senior
District Judge. (9:06-cv-02011-PMD)


Submitted:   November 30, 2010            Decided:   December 17, 2010


Before NIEMEYER and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard E. Blackburn, Appellant Pro Se. Bradford Cary Andrews,
Samuel F. Arthur, III, AIKEN, BRIDGES, NUNN, ELLIOTT & TYLER,
PA, Florence, South Carolina; Benjamin Albert Baroody, BELLAMY,
RUTENBURG, COPELAND, EPPS, GRAVELY & BOWERS, PA, Myrtle Beach,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Richard       E.   Blackburn       appeals   the    district          court’s

order   adopting     in    part   the     recommendation       of    the    magistrate

judge and denying relief on his civil action.                       We have reviewed

the record and find no reversible error.                   Accordingly, we deny

Blackburn’s motion for appointment of counsel and affirm for the

reasons    stated    by     the   district      court.     Blackburn         v.     South

Carolina,   No.     9:06-cv-02011-PMD          (D.S.C.   Mar.       11,    2009).      We

dispense    with     oral      argument     because      the    facts       and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                           3